Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 2, 2022 has been entered. Claims 1-5, 7-20 remain
pending in the application. Applicant’s amendment to claim 4 has overcome 112(b) rejection previously set forth in the Non‐Final Office Action mailed May 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, the meaning of the limitation, “ two motors configured to provide a power resulting in a rapid tilting of the wing assembly”, is unclear. There is no technical description about how the motors are configured to provide a power resulting in a rapid tilting of the wing assembly. For the purpose of examination, the limitation is understood to describe advantageous effects of the two motors.
	Similar reasoning applies to claim 9.
	Claims 2-5, 7, 8, 10-20 also rejected under section 112(b) for depending from  rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210371096A1 to Anderson et al. (hereinafter, Anderson) in view of US20190168622A1 to McRoberts et al. (hereinafter, McRoberts).
Regarding claim 1, Anderson discloses: an aircraft with improved agility, comprising: a main body; two wing assemblies that are attached at lateral of the main body, wherein each wing assembly further comprises: a wing that extends from lateral of the main body and is tiltable around an axis vertical to the lateral of the main body; one power plant that is configured on the wing, and one propeller that is driven by the power plant for providing propulsion for the aircraft, wherein a rotating plane of the propeller is vertical to plane of the wing {Anderson, Fig. 3, paragraph [0035]: FIG. 3 illustrates a vertical takeoff and landing aircraft 2000 with a front right wing 44, a front left wing 54, a rear right wing 64, and a rear left wing 74. Front right motor nacelles 42 are attached to the front right wing 44, and each of the front right motor nacelles 42 has a corresponding front right rotor 40 for delivering thrust along front right thrust axes 48. Front left motor nacelles 52 are attached to the front left wing 54, and each of the front left motor nacelles 52 has a corresponding front left rotor 50 for delivering thrust along front left thrust axes 58. Rear right motor nacelles 62 are attached to the rear right wing 64, and each of the rear right motor nacelles 62 has a corresponding rear right rotor 60 for delivering thrust along rear right thrust axes 68. Rear left motor nacelles 72 are attached to the rear left wing 74, and each of the rear left motor nacelles 72 has a corresponding rear left rotor 70 for delivering thrust along rear left thrust axes 78.}
Fig. 3 of Anderson is repeated below.

    PNG
    media_image1.png
    701
    975
    media_image1.png
    Greyscale

Anderson does not explicitly disclose: two motors configured to provide a power resulting in a rapid tilting of the wing assembly, each tilting one wing assembly with a tilting angle; and a controller that is connected with the motors and provides a control signal to the motors to control the tilting angle of the wing assembly.
  McRoberts remedies this and teaches in paragraph [0071]: FIGS. 5 and 5a show an example of powertrain 20 installed in a tilt-wing drone or UAV 400. UAV 400 includes an electric motor 412 to provide the tilt wing capabilities of UAV 400. 
It is noted that a controller to control the motors is implied, and Fig. 5a shows a motor 412 connected to a wing, which implies another motor for another wing. 
Anderson further discloses: wherein each wing assembly tilts with an individual tilting angle when the aircraft is flying, so that the aircraft can fly with improved agility {Anderson, paragraph [0036]: The aircraft control system for the aircraft 2000 may independently adjust the torque and thrust of each rotor to adjust pitch, yaw, and roll of the aircraft 2000. The aircraft control system may independently position the front right wing 44, the front left wing 54, the rear right wing 64, and the rear left wing 74 to act as ailerons, flaps, or elevators when sufficient forward airflow is present to cause them to control the attitude of the aircraft 2000.}
It is noted that independent position of the wings to control the aircraft attitude means “each wing assembly tilts with an individual tilting angle when the aircraft is flying”.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilting motors of McRoberts with the described invention of Anderson in order to provide a mechanism for tilting the wings of the aircraft.
Anderson discloses: wherein the tilting angle of each wing assembly is configured to be at any angle from 0 to 360 degree; and wherein the rapid tilting of the wing assembly and the tilting angle of each wing assembly can achieve high agility of the aircraft including air-braking, aggressive turns, flipping over, or hovering upside down of the aircraft. {Anderson, paragraph [0049]: torque can be generated to move the nacelle or wing to a desired angular position [tilt the wing assembly to any angle] / paragraph [0050]:  the nacelle or wing may move in the same direction to return to the first position by rotating all the way around its axis of rotation [that is, to 360 degree]}.
It is noted that high agility is an advantageous effect of the claimed aircraft.
	Regarding claim 2, which depends from claim 1, McRoberts teaches: wherein the two wing assemblies are attached to the opposite sides of the main body symmetrically via shafts, and each shaft being driven by the corresponding motor {Fig. 5a, paragraph [0071]}.
	Figs. 5, 5a of McRoberts are repeated below. It is noted that a shaft connecting the motor and the wing is implied from the structure shown.

    PNG
    media_image2.png
    1068
    1431
    media_image2.png
    Greyscale

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt wings and tilting mechanism of McRoberts with the described invention of the modified Anderson in order to provide a mechanism for two oppositely positioned wings.
Regarding claim 3, which depends from claim 1, Anderson further discloses: a sensor for measuring an actual tilting angle of each wing assembly, and sending the actual tilting angle to the controller {Anderson, paragraph [0051]: the system determines that the nacelle or wing should be rotated in a particular direction. This determination may be made from a control signal and/or sensor data, including based on data from sensors indicating that aerodynamic loads on the nacelle or wing are creating torque that would rotate the nacelle or wing in the opposite direction}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor for determining wing direction and the control determination of Anderson with the described invention of the modified Anderson in order to check the tilting angle of the wing.
Regarding claim 4, which depends from claim 2, Anderson further discloses: wherein the controller further provides a second control signal to control power output of each power plant according to an actual tilting angle of the wing assembly {Anderson, paragraph [0051]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor for determining wing direction and the control determination of Anderson with the described invention of the modified Anderson in order to control the tilting angle of the wing based on the sensor data.
	Regarding claim 5, which depends from claim 1, Anderson teaches: a plurality of sensors for measuring parameters of the aircraft, wherein the sensors include one or more of an accelerometer, a gravity sensor, a digital compass, a Global Positioning System (GPS), a temperature sensor, a wind sensor and cameras, and wherein the controller provides the control signal based on the sensors' measurements {Anderson, paragraph [0031]: A control system utilizes data from attitude sensors and accelerometers to adjust the relative thrust and torque delivered by the front rotors 20 and the rear rotors 30 to control the attitude of the fuselage 2 / paragraph [0043]: FIG. 7 illustrates a representation of an aircraft control system 6000 including a master control unit 606, an accelerometer and gyro sensor system 600, an air data system 602, and a position and torque sensor system 604. The master control unit 606 receives data from the accelerometer and gyro sensor system 600, the air data system 602, and the position and torque sensor system 604, and processes the data with control algorithms to provide control signals to a right front rotor controller 614, a left front rotor controller 624, a right rear rotor controller 634, a left rear rotor controller 644 / paragraph [0051]: At block 905, the system determines that the nacelle or wing should be rotated in a particular direction. This determination may be made from a control signal and/or sensor data, including based on data from sensors indicating that aerodynamic loads [wind sensor is implied] on the nacelle or wing are creating torque that would rotate the nacelle or wing in the opposite direction.}.
	It is noted that other sensors not disclosed by Anderson, i.e., a gravity sensor, a digital compass, a Global Positioning System (GPS), a temperature sensor, and cameras are sensors generally provided to aircrafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Anderson with the described invention of the modified Anderson in order to provide sensor data for control.
	Regarding claim 7, which depends from claim 1, McRoberts teaches: wherein the controller further comprising: a transmitter that transmits the control signal remotely; and a receiver that is connected with the motors for receiving the control signal via wireless communication and controlling the motors {McRoberts, paragraph [0071]: FIGS. 5 and 5 a show an example of powertrain 20 installed in a tilt-wing drone or UAV 400}.
	It is noted that it is within the knowledge in the prior art that an UAV is controlled by a remote transmitter and includes a receiver that is connected to elements of the UAV. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UAV feature of McRoberts with the described invention of the modified Anderson in order to control the aircraft remotely.
Regarding claim 8, which depends from claim 1, McRoberts teaches: wherein the aircraft is an unmanned aerial vehicle (UAV) {McRoberts, paragraph [0071]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt-wing UAV of McRoberts with the described invention of the modified Anderson in order to implement the aircraft as an UAV.
Regarding claim 9, Anderson discloses: a method for controlling an attitude of an aircraft that comprises a controller and two wing assemblies that are driven by two motors respectively, the method comprising: determining, by the controller, a current flying attitude of the aircraft according to measurements of a plurality of sensors {Anderson, Fig. 3, paragraph [0031]: a control system utilizes data from attitude sensors [determining current flying attitude] and accelerometers to adjust the relative thrust and torque delivered by the front rotors 20 and the rear rotors 30 to control the attitude of the fuselage 2, while the front wing 4 rotates around the front vectoring axis 16 and the rear wing 6 rotates around the rear vectoring axis 18}.
Anderson discloses: calculating, by the controller, a first tilting angle of the first wing assembly according to the current flying attitude and a desired flying attitude; calculating, by the controller, a second tilting angle of the second wing assembly according to the current flying attitude and the desired flying attitude;; and controlling the attitude of the aircraft by tilting the first wing assembly with the first tilting angle and tilting the second wing assembly with the second tilting angle simultaneously and respectively {Anderson, paragraph [0036]: the aircraft control system for the aircraft 2000 may independently adjust the torque and thrust of each rotor to adjust pitch, yaw, and roll of the aircraft 2000. The aircraft control system may independently position the front right wing 44, the front left wing 54, the rear right wing 64, and the rear left wing 74 to act as ailerons, flaps, or elevators when sufficient forward airflow is present to cause them to control the attitude of the aircraft 2000}.
Anderson does not explicitly teach: providing, by the first motor, a first torque to the first wing assembly to tilt the first wing assembly with the first tilting angle; providing, by the second motor, a second torque to the second wing assembly to tilt the second wing assembly with the second tilting angle. McRoberts remedies this in paragraph [0071]. 
It is noted that providing torques by the motors to tilt the wing assemblies is implied, and calculating the tilting angles are implied in independent positioning of the wing assemblies.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilting motors of McRoberts with the described invention of Anderson in order to provide a mechanism for tilting the wings of the aircraft.
	Anderson does not explicitly teach: wherein the first and second tilting angles are configured to be at any angle from 0 to 360 degree.
Related to this limitation, Anderson discloses Figs. 3, 4. It is noted that Anderson shows 0 to 180 degree of tiltable angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tilting angle of Anderson to 0 to 360 degree and to in order to increase the flexibility of the propeller propulsion direction (KSR rationale - Combining prior art elements according to known methods to yield predictable results).
	McRoberts teaches: wherein the two motors are configured to provide a power resulting in a rapid tilting of the two wing assemblies {McRoberts, paragraph [0071]}.
Anderson discloses: wherein the rapid tilting of the two wing assemblies and the first and second tilting angles can achieve high agility of the aircraft including air-braking, aggressive turns, or a transition from normal flying position to upside-down position of the aircraft.  
	It is noted that rapid tilting and high agility are advantageous effects of the claimed aircraft.
	Regarding claim 10, which depends from claim 9, Anderson discloses: wherein each wing assembly further comprises a power plant and a propeller driven by the power plant, the method further comprising: calculating, by the controller, a first power output for the first power plant; calculating, by the controller, a second power output for the second power plant; providing, by the first power plant, the first power output to the first propeller; and providing, by the second power plant, the second power output to the second propeller, wherein the first and second power plant can provide appropriate power in synchronism with the tilting wings to maintain balance of the aircraft according to the control instructions inputted to the system {Anderson, paragraphs [0035], [0036]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to provide control for the propellers and tilting the wings.
	Regarding claim 11, which depends from claim 10, Anderson teaches: providing, by the second power plant, a larger power output than the first power plant when the desired flying attitude of the aircraft is shifting to the side of the first wing assembly {Anderson, paragraph [0036]: The aircraft control system for the aircraft 2000 may independently adjust the torque and thrust of each rotor to adjust pitch, yaw, and roll of the aircraft 2000. The aircraft control system may independently position the front right wing 44, the front left wing 54, the rear right wing 64, and the rear left wing 74 to act as ailerons, flaps, or elevators when sufficient forward airflow is present to cause them to control the attitude of the aircraft 2000.}
	It is noted that shifting to the side of the first wing assembly is a case for adjusting pitch, yaw, and roll of the aircraft. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the propellers and tilting of the wings for shifting to the side of the first wing assembly.
Regarding claim 12, which depends from claim 9, Anderson teaches: measuring, by the plurality of sensors, parameters of the aircraft, wherein the sensors include one or more of an accelerometer, a gravity sensor, a digital compass, a Global Positioning System (GPS), a temperature sensor, a wind sensor and cameras {Anderson, paragraphs [0031], [0043], [0051]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Anderson with the described invention of the modified Anderson in order to provide sensor data for control.
Regarding claim 13, which depends from claim 9, Anderson teaches: tilting, by the motors, the wing assemblies to be vertical to ground when the desired flying attitude of the aircraft is taking off from the ground, landing on the ground or hovering above the ground {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for taking off, landing or hovering.
Regarding claim 14, which depends from claim 9, Anderson teaches: tilting, by the motors, the wing assemblies with a same forward tilting angle when the desired flying attitude of the aircraft is flying forward or accelerating {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for flying forward or accelerating.
Regarding claim 15, which depends from claim 9, Anderson teaches: tilting, by the motors, the wing assemblies with a same backward tilting angle when the desired flying attitude of the aircraft is flying backward or decelerating {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for flying backward or decelerating.
Regarding claim 16, which depends from claim 9, Anderson teaches: tilting, by the motors, the first wing assembly with a forward tilting angle and the second wing assembly with a backward tilting angle when the desired flying attitude of the aircraft is turning towards the side of the second wing assembly {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for turning towards the side of the second wing assembly.
Regarding claim 17, which depends from claim 9, Anderson teaches: tilting, by the motors, the first wing assembly upwards and the second wing assembly downwards when the desired flying attitude of the aircraft is rotating around itself {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for rotating around itself.
Regarding claim 18, which depends from claim 17, Anderson teaches: tilting, by the motors, both wing assemblies downwards when the aircraft has flipped over and is hovering upside down {Anderson, paragraph [0036]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft control system of Anderson with the described invention of the modified Anderson in order to control the tilting of the wings for hovering upside down.
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McRoberts and in further view of KR 20140058854 A to Choi et al. (hereinafter, Choi).
Regarding claim 19, which depends from claim 1, the modified Anderson does not explicitly teach: wherein the motor is a servo motor, servo mechanism, or hydraulic servo mechanism.  
Choi remedies this and teaches in page 2, lines 2-6 of the English translation: A pair of servo motors for tilting the pair of rotary blades so that the rotary blades are respectively rotatable about an axis perpendicular to a traveling direction of the moving body; And a pair of rotors coupled to the moving body to stably maintain the moving body by correcting the attitude of the moving body in accordance with the tilting operation of the rotating vane by the pair of servo motors, to provide.
It is well known in the art that servo mechanism, and hydraulic servo mechanism provide equivalent functions as a servo motor, which is an automatic device used to correct the performance of a mechanism by means of an error-sensing feedback .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the servo motor of Choi with the described invention of the modified Anderson in order to control the tilting of the wings precisely. 
Regarding claim 20, which depends from claim 19, Choi teaches: wherein the servo motor comprises a reduction gear box {Choi, page 2, lines 2-6}.
	It is well known in the art that a reduction gear box is used convert the high speed rotation of motor into appropriate low rotation speed so that enough torque is output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the servo motor of Choi to include a reduction gear box and to incorporate the modification with the described invention of the modified Anderson in order to control the tilting of the wings with enough torque.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
Applicant argued that the cited references do not teach the tilting angle of the wing assembly of the currently claimed invention, which is to be at any angle from 0 to 360 degrees. Anderson at least does not teach the limitations "wherein the tilting angle of each wing assembly is configured to be at any angle from 0 to 360 degree; and wherein the rapid tilting of the wing assembly and the tilting angle of each wing assembly can achieve high agility of the aircraft including air-braking, aggressive turns, flipping over, or hovering upside down of the aircraft" recited in amended claims 1 and 9. 
Examiner respectfully disagree. Rotating an axis with structures fixed to the axis at any angle from 0 to 360 degree is well known in mechanical devices such as robotic arms. Anderson shows in figs 3 and 4, two tiling wings, each of which is rotated from 0 to 180 degree. Extending the degree of rotation would have been obvious.
Secondly, one of skill in the art would not be motivated to modify Anderson in view of McRoberts to arrive at the claimed invention. In fact, McRoberts teaches away from the claimed invention. The tilt-motor taught in McRoberts makes slow changes in the total load on DC power bus, in contrary to the power plant, which is expected to make changes quickly. If one follows the teaching of McRoberts and modifies the invention of Anderson, it would result in an aircraft with slow tilting wing assemblies that cannot achieve high agility such as air-braking, aggressive turns, flipping over, or hovering upside down of the aircraft. 
Examiner respectfully disagree. The description of “rapid” does not describe any technical structure, and McRoberts is cited an example to teach motors to tilt the wings. Such example is common in the art. For example, Choi discloses in the abstract, a pair of servo motors for tilting the rotary wings of a tilt-rotor aircraft.
Applicant argued that Applicant respectfully submits that the mechanism for drones is only for quadrotors and is completely different from the claimed two-wing aircraft. Applicant submits that the rapid tilting, together with the tilting angle of 0 to 30 degrees, overcome the technical problems that are unique to the tilt-wing aircrafts that have two wings. 
Examiner respectfully disagree. Applicant’s argument is unduly conclusive categorizing drones and tilt-wing aircrafts and limiting their characteristics. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661